Citation Nr: 0520204	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  96-00 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis/bursitis 
of the right shoulder.

2.  Entitlement to an increased disability rating in excess 
of 40 percent for lumbosacral strain, disc disease and 
traumatic arthritis.

3.  Entitlement to an increased disability rating in excess 
of 10 percent for left ankle injury with traumatic arthritis.

4.  Entitlement to an increased initial disability rating in 
excess of 10 percent for right (major) shoulder strain.  

5.  Entitlement to a compensable disability rating for 
cervical strain, myositis and disc disease, from May 14, 1997 
to March 12, 1998.

6.  Entitlement an increased disability rating in excess of 
10 percent for cervical strain, myositis and disc disease, 
since March 13, 1998.

7.  Entitlement to a compensable disability rating for right 
foot injury with traumatic arthritis, great toe 
metatarsophalangeal joint fracture, from May 14, 1997 to 
March 12, 1998.

8.  Entitlement an increased disability rating in excess of 
10 percent for right foot injury with traumatic arthritis, 
great toe metatarsophalangeal joint fracture, since March 13, 
1998.

9.  Entitlement to a compensable disability rating for 
concussion headaches, from May 14, 1997 to March 12, 1998.

10.  Entitlement an increased disability rating in excess of 
10 percent for concussion headaches, since March 13, 1998.

11.  Entitlement to a compensable initial disability rating 
for scalp scar.

12.  Entitlement to an increased disability rating in excess 
of 30 percent for dysthymic disorder, from December 19, 2000 
to May 15, 2003.

13.  Entitlement to an increased disability rating in excess 
of 50 percent for dysthymic disorder, since May 16, 2003.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from RO decisions in May 1994, November 2000, and 
March 2002.

The RO's May 1994 decision denied an increased rating in 
excess of 20 percent for chronic lumbosacral strain, and 
denied a compensable rating for residuals of a left ankle 
injury.  In July 1994, the veteran filed a notice of 
disagreement (NOD) with this decision.  In December 1994, the 
RO issued a statement of the case (SOC), and the veteran 
perfected his appeal later that same month.  

In October 1996, a hearing was conducted before an RO hearing 
officer.  An RO decision, dated in December 1996, granted an 
increased disability rating of 10 percent for the veteran's 
residuals of left ankle injury, effective in October 1993.  

In July 1997, a hearing was conducted before an RO hearing 
officer.  In October 1997, the RO issued a rating decision 
which granted an increased disability rating of 40 percent 
for the veteran's service-connected low back disorder, which 
it recharacterized as residuals of lumbosacral strain with 
degenerative changes, effective from June 1993.  

As higher disability ratings are available under the 
diagnostic codes pertinent to the veteran's low back and left 
ankle conditions, neither of the RO's decisions in December 
1996 and in October 1997 was a full grant of benefits sought 
on appeal.  Therefore, both of these issues are still before 
the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (After the 
veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

In January 1998, the Board remanded this matter in order to 
satisfy due process concerns.  In July 1998, a hearing was 
conducted before an RO hearing officer.  

In May 1999, the Board remanded this matter for additional 
evidentiary development, including consideration of 
additional reopened claims for service connection relating to 
the veteran's right foot disorder, right shoulder disorder, 
headaches, and cervical strain.

In November 2000, the RO issued a rating decision which 
granted service connection for residuals of right shoulder 
strain, and assigned thereto an initial disability rating of 
10 percent, effective in May 14, 1997.  The RO's decision 
also granted service connection for residuals of acute 
cervical strain/neck injury, myositis; for residuals of right 
foot injury with traumatic arthritis, great toe 
metatarsophalangeal joint fracture; and for residuals of head 
injury/post-concussive headaches.  The RO's decision assigned 
noncompensable (0 percent) disability ratings to each of 
these conditions, effective from May 14, 1997.

In December 2000, the veteran filed an NOD requesting higher 
initial disability ratings for his service-connected right 
shoulder, cervical spine, right foot and headache disorders.  

In March 2002, the RO issued a rating decision which denied 
service connection for arthritis in the right shoulder; 
granted service connection for a scalp scar, and assigned 
thereto a noncompensable (0 percent) initial disability 
rating; and granted service connection for a dysthymic 
disorder, and assigned thereto a 30 percent initial 
disability rating, effective from December 19, 2000.  The 
veteran filed an NOD as to each of these issues in April 
2002.  

The RO's March 2002 decision also granted separate 10 percent 
disability ratings for the veteran's service-connected 
cervical strain, myositis and disc disease; right foot injury 
with traumatic arthritis, great toe metatarsophalangeal joint 
fracture; and concussion headaches, all of which were 
effective on March 13, 1998.  

In December 2002, the RO issued an SOC addressing all of the 
remaining issues on appeal, and in February 2003, the veteran 
timely perfected his appeal of the remaining issues herein.  

In May 2003, the RO issued a rating decision which granted an 
increased disability rating of 50 percent for the veteran's 
dysthymic disorder, effective from May 16, 2003.  In June 
2004, the Board remanded the veteran's claims to comply with 
his request for a hearing to be held in this matter.  

In November 2004, a videoconference hearing was held before 
the undersigned Acting Veterans Law Judge, who was designated 
by the Chairman of the Board to conduct that hearing and 
render a decision in this case.  A transcript of this hearing 
is of record.

The issues of entitlement to: (1) service connection for 
arthritis/bursitis of the right shoulder; (2) an increased 
disability rating in excess of 40 percent for lumbosacral 
strain, disc disease and traumatic arthritis; (3) an 
increased initial rating in excess of 10 percent for right 
shoulder strain; (4) an increased (compensable) disability 
rating for cervical strain, myositis and disc disease, from 
May 14, 1997 to March 12, 1998; (5) an increased disability 
rating in excess of 10 percent for cervical strain, myositis 
and disc disease, since March 13, 1998; (6) an increased 
(compensable) disability rating for right foot injury with 
traumatic arthritis, great toe metatarsophalangeal joint 
fracture, from May 14, 1997 to March 12, 1998; (7) an 
increased disability rating in excess of 10 percent for right 
foot injury with traumatic arthritis, great toe 
metatarsophalangeal joint fracture, since March 13, 1998; and 
(8) an increased (compensable) initial disability rating for 
service-connected scalp scar are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left ankle injury, with traumatic 
arthritis, is productive of no more than moderate impairment, 
and results in no more than moderate limitation of motion.

2.  Since the initial grant of service connection, the 
veteran's concussion headaches have been manifested by 
frequent headaches, and complaints of nausea, blurred vision, 
and difficulty sleeping.  There is no diagnosis of multi-
infarct dementia associated with brain trauma.

3.  From December 19, 2000 to May 15, 2003, the veteran's 
dysthymic disorder was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to various symptoms.

4.  Since May 16, 2003, the veteran's dysthymic disorder has 
been manifested by no more than some occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left ankle injury, with traumatic arthritis, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5271 (2004).

2.  From May 14, 1997 to March 12, 1998, the veteran's 
service-connected concussion headaches were 10 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.87 and 4.124a, Diagnostic 
Codes 6204, 8045, 8205 (2004).

3.  There is no legal entitlement to a schedular disability 
rating in excess of 10 percent for service-connected 
concussion headaches, and the evidence does not warrant 
further referral for consideration of an extraschedular 
rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.87 and 4.124a, Diagnostic Codes 6204, 
8045, 8205 (2004).

4.  The criteria for an evaluation in excess of 30 percent 
for dysthymic disorder, from December 19, 2000 to May 15, 
2003, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9433 (2004).

5.  The criteria for an evaluation in excess of 50 percent 
for dysthymic disorder, since May 16, 2003, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the veteran's 
claims folders.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim being 
considered herein.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

Left Ankle Injury

As to the veteran's left ankle injury, with traumatic 
arthritis, relevant regulations indicate that arthritis due 
to trauma, substantiated by X-ray findings, shall be rated as 
degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved. 38 C.F.R. 4.71a, Diagnostic Code 5003 
(2004).

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

For moderate limitation of motion of the ankle, a 10 percent 
rating is warranted; marked limitation of motion warrants a 
20 percent rating. 38 C.F.R. § 4.71a Diagnostic Code 5271 
(2004).

Ankylosis of the ankle warrants a 30 percent disability 
rating in plantar flexion between 30 and 40 degrees or in 
dorsiflexion between 0 and 10 degrees. In plantar flexion 
less than 30 degrees, 20 percent is warranted. 38 C.F.R. § 
4.71a, Code 5270 (2004).

For moderate malunion or nonunion of a tarsal or metatarsal 
joint, a 10 percent rating is warranted; a 20 percent rating 
requires moderately-severe malunion. 38 C.F.R. § 4.71a, 
Diagnostic Code 5283 (2004).

The RO has rated the veteran's left ankle injury, with 
traumatic arthritis, 10 percent disabling pursuant to 
Diagnostic Codes 5010 and 5271.

Based upon a review of the evidence in the veteran's claims 
folders, the Board finds that the veteran's service-connected 
left ankle injury, with traumatic arthritis, to be 
appropriately evaluated at the current 10 percent disability 
level.  

At the November 2004 hearing before the Board, the veteran 
testified that he is currently employed with the postal 
service.  He indicated that his duties in this capacity 
require that he stand for approximately half the work day, 
and that doing so causes pain and swelling in his left ankle.  
He reported that he uses a cane and wears a left ankle brace 
for ambulation.  

During his most recent VA examination for joints in May 2003, 
the veteran complained of pain, weakness and loss of motion 
in the left ankle.  Physical examination of the left ankle 
revealed swelling and pain with tenderness.  No neurological 
defects in the foot were noted.  Range of motion testing of 
the left ankle revealed plantar flexion to 40 degrees, 
dorsiflexion to 20 degrees, inversion to 20 degrees, and 
eversion to 20 degrees.  The report concluded with a 
diagnosis of post fracture tissue reaction in the form of 
capsulitis and tendonitis.  With regard to the functional 
impairment caused by the pain as set forth in the Deluca 
case, the VA examiner noted that the veteran does have pain 
in his left ankle on activity, and when standing for long 
periods of time.  He indicated that this condition has an 
impact on the veteran's capacity and endurance to work.  

In November 2001, a VA examination for joints was conducted.  
The report of this examination noted the veteran's complaints 
of left ankle swelling and pain.  Range of motion testing of 
the left ankle revealed plantar flexion to 40 degrees, 
dorsiflexion to 20 degrees, inversion to 20 degrees, and 
eversion to 30 degrees.  Physical examination revealed no 
tenderness and no swelling, and he exhibited good heel and 
toe rising.  The report concluded with an impression of pain, 
left ankle, probable mild degenerative arthritis.  Similar 
findings were noted on a prior VA examination for joints 
conducted in December 1999.  An X-ray examination of the left 
ankle, dated in December 1999, revealed an impression of mild 
changes about the distal tibia and fibular consistent with 
mild old trauma.  

Treatment reports over the years reveal complaints of left 
ankle pain.  A recent neurological report, dated in October 
2004, noted that the veteran had 5/5 strength in his lower 
extremities.  It also noted that his gait was normal.  A June 
2004 treatment report also noted 5/5 strength in his lower 
extremities, and a normal gait.  It also indicated that he 
was able to stand on his heels and toes.  

In support of his claim, private medical treatment records 
and statements were received from B. Silverstein, D.C.  Dr. 
Silverstein's most recent reports, dated in July 2004 and in 
January 2003, noted a marked limitation of motion, with poor 
weight bearing and arthritic changes throughout the left 
ankle.  These treatment records, however, failed to provide 
an actual range of motion in degrees for the left ankle.  The 
Board also notes that these two treatment records, as well as 
some of the prior treatment records received from Dr. 
Silverstein, are simply the same treatment record with only a 
changed date.  An April 2001 treatment report noted that the 
veteran's left ankle exhibited plantar flexion to less than 
30 degrees.  

After reviewing the veteran's claims folder, the Board finds 
the examination findings are consistent with the current 10 
percent rating.  Contrary to Dr. Silverstein's statements, 
the actual ranges of motion listed for the veteran's left 
ankle, do not reflect a marked limitation of motion, even 
when considering functional limitations under DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The most recent treatment 
records note the strength in the veteran's left lower 
extremity as 5/5.  Also, the Board notes that there is no 
indication that the veteran has ankylosis of the ankle, or 
nonunion or malunion of the tarsal or metatarsal joint, such 
that a rating would be applicable under Diagnostic Code 5270 
or 5283.  The Board also does not find this condition to be 
analogous to a moderately severe foot injury, which would 
warrant a higher rating under Diagnostic Code 5284.  Despite 
the veteran's testimony that he wears an ankle brace, the 
medical records fail to show any significant instability in 
the left ankle joint.  Therefore, the Board finds that an 
increased rating in excess of 10 percent is not warranted.  
As the preponderance of the evidence is against the claim for 
an increased rating for left ankle injury, with traumatic 
arthritis, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
Concussion Headaches

The veteran is seeking a higher disability rating for his 
concussion headaches.  Through his statements and testimony 
herein, he alleges that he has three to four headaches on a 
daily basis, nausea, blurred vision, and difficulty sleeping.

The RO has rated the veteran's service-connected concussion 
headaches, from May 14, 1997 to March 12, 1998, as 
noncompensable.  Since March 13, 1998, the RO rated the 
veteran's concussion headaches as 10 percent disabling, 
pursuant to Diagnostic Codes 8045 and 9304.

The criteria for the assignment of disability ratings for 
brain disease due to trauma are found in Diagnostic Code 
8045, which specifies that purely neurological disabilities 
such as hemiplegia, epileptiform seizures, facial nerve 
paralysis, etc., following trauma to the brain, will be rated 
under the diagnostic codes specifically dealing with such 
disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045- 8207).  Purely subjective complaints such as 
headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma. 38 C.F.R. § 4.124a, 
Diagnostic Code 8045; 38 C.F.R. § 4.130, Diagnostic Code 
9304.

Initially, the Board notes that the veteran's concussion 
headaches, from May 14, 1997 to March 12, 1998, were 
manifested by symptoms of frequent headaches and insomnia, 
and as such warranted assignment of a 10 percent disability 
rating during this period.  However, at no time since the 
grant of service connection for this condition has the 
evidence shown that the veteran has been diagnosed with 
multi-infarct dementia associated with brain trauma.  Thus, a 
rating in excess of 10 percent for concussion headaches 
(post-traumatic headaches) is not warranted under the above 
provisions.  

The evidence associated with the veteran's claims file does 
not show that the criteria for a disability rating in excess 
of 10 percent for concussion headaches have been met. 
38 C.F.R. §§§ 4.87, 4.124a, Diagnostic Codes 8045 and 9304 
(2004).  There is no reasonable doubt on this issue that can 
be resolved in the veteran's favor.  His subjective 
complaints of frequent headaches, nausea, and dizziness, as 
they relate to the inservice brain trauma, can only be 
assigned a 10 percent disability rating under Diagnostic Code 
8045 unless there is a diagnosis of multi-infarct dementia.  
A diagnosis of multi-infarct dementia has not been rendered.

The Board has considered all other potentially applicable 
diagnostic codes.  Diagnostic Code 8100 provides higher 
ratings for migraine headaches; however, the veteran's 
headaches are medically related to inservice head injury and 
are properly evaluated under Diagnostic Code 8045.  Moreover, 
the headaches which he has reported are not shown to be 
prostrating in severity.  

Although the Board sympathizes with the veteran's 
difficulties due to his condition, the Board is constrained 
to abide by VA regulations.  The Secretary has determined 
that the maximum disability rating for headaches and other 
subjective symptoms that result from head injury is 10 
percent, and this evaluation encompasses a level of 
compensation for persistent symptoms due to such injury and 
for any impairment in earning capacity due to these symptoms.  
Without a diagnosis of multi-infarct dementia, he simply is 
not entitled to a schedular disability rating higher than 10 
percent.  The veteran does not meet these criteria, and there 
is no reasonable doubt on this matter that could be resolved 
in his favor.  The Board has considered all potentially 
applicable diagnostic codes, as discussed above.

The issue of entitlement to an extraschedular disability 
rating pursuant to 38 C.F.R. § 3.321(b) for the veteran's 
condition has been raised by his statements and testimony 
herein.  As discussed above, the veteran is receiving the 
maximum schedular evaluation under Diagnostic Code 8045, yet 
he asserts that he is entitled to an increased rating.  A 
claim of entitlement to an extraschedular evaluation is 
implicit in his claim for an increase in such a circumstance.  
The question of an extraschedular rating is a component of 
the veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.

In this case, the RO has not expressly considered whether an 
extraschedular rating is appropriate for the veteran's 
condition.  Nevertheless, the Board is not precluded from 
concluding, on its own, that referral for extraschedular 
consideration is not warranted.  See Bagwell, 9 Vet. App. at 
339 (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or reach such a conclusion on its own) 
(emphasis added).  

It does not appear that the veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  The veteran has not 
required any periods of hospitalization for this condition, 
and there is no evidence in the claims file to suggest marked 
interference with employment as a result of this condition 
that is in any way unusual or exceptional, such that the 
schedular criteria do not address it.  His symptoms, 
consisting of headaches, dizziness, and insomnia, are 
contemplated in the disability rating that has been assigned.  
In other words, he does not have any symptoms from his 
service-connected disorder that are unusual or are different 
from those contemplated by the schedular criteria.  Loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

The Board therefore concludes that referral for 
extraschedular consideration is not warranted in this case.  
In the absence of any evidence that reflects that this 
disability is exceptional or unusual such that the regular 
schedular criteria are inadequate to rate it, referral for 
consideration of an extraschedular rating is not in order.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition (i.e., different percentage ratings for different 
periods of time based on the facts found) since service 
connection became effective in May 1997. Fenderson v. West, 
12 Vet. App. 119 (1999).  However, the evidence shows that 
since the effective date of the award, there have been no 
identifiable periods of time during which the veteran's 
residuals of head trauma with headaches have warranted a 
rating greater than 10 percent.

The preponderance of the evidence is against the claim for a 
rating higher than 10 percent for residuals of head trauma 
with headaches.  Thus, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  
Dysthymic Disorder

In this case, the veteran is seeking a higher disability 
rating for his service connected dysthymic disorder.  Through 
his statements and testimony herein, he has reported symptoms 
of depression, anxiety, irritability, isolation, and 
insomnia.

This condition is evaluated under Diagnostic Code 9433.  The 
regulations establish a general rating formula for mental 
disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestation of particular symptoms.  
However, the use of the term "such as" in 38 C.F.R. § 4.130 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, 
the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  Id.

Pursuant to Diagnostic Code 9433, used in rating dysthymic 
disorder, a 30 percent rating is warranted when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A rating of 
50 percent is assigned for dysthymic disorder when it results 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
Dysthymic disorder is rated 70 percent when it produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9433.

A. From December 19, 2000 to May 15, 2003

From December 19, 2000 to May 15, 2003, the RO assigned the 
veteran's service-connected dysthymic disorder a 30 percent 
disability rating.  

In November 2001, a VA mental examination was conducted.  The 
report noted that the veteran had been receiving treatment 
from a VA psychiatrist for the past five years, with no 
history of psychiatric hospitalizations.  He has been married 
twice, with his second marriage going on for the past fifteen 
years.  The report noted that the veteran was working for the 
postal service, and had been employed in this position since 
1985.  He reported complaints of headaches, anxiety and 
insomnia.  Mental status examination revealed him to be well-
dressed, alert and oriented.  He made good eye contact and 
was cooperative.  Affect was slightly blunted, mood anxious 
and depressed.  Speech was clear, coherent and goal oriented.  
There was no flights of ideas or looseness of association.  
He had no suicidal or homicidal ideations, no hallucinations 
and no delusions.  The report concluded with a diagnosis of 
dysthymic disorder, and listed a global assessment of 
functioning (GAF) score of 60.  The VA examiner noted that 
the veteran's condition interfered with his sense of well 
being and his sleep.  

There are relatively few treatment records for a psychiatric 
disorder during this time frame.  A September 2000 treatment 
report noted ongoing complaints of depression secondary to 
his physical condition.  A treatment report, dated in 
September 2001, noted his complaints of depression, and 
indicated that he was taking Paxil for this condition.  An 
April 2002 treatment report noted complaints of depression, 
and indicated that he current prescription for Paxil was too 
strong for him.  A treatment report, dated in May 2003, noted 
complaints of worsening depression.  The report noted that he 
prefers to be alone, and that he is harassed at work. 

The November 2001 VA psychiatric examination noted a GAF 
score 60.  The GAF is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness. Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  A 51-60 GAF 
score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).    

However, an examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered but is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126(a); VAOPGCPREC 10-95.  The GAF score 
assigned at the November 2001 VA examination has been 
considered, but when viewed together with the remaining 
evidence of record, it is not supportive of a higher rating 
for this condition from December 19, 2000 to May 15, 2003.  
More importantly, the psychiatric symptoms and related 
impairment described in the examination were not compatible 
with dysthymic disorder which is more than 30 percent 
disabling as set forth in the rating schedule.  From December 
19, 2000 to May 15, 2003, the evidence as a whole reflects 
occupational and social impairment from dysthymic disorder 
which most closely approximates 30 percent disability.  38 
C.F.R. § 4.7.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a rating higher than 30 percent, from December 19, 
2000 to May 15, 2003, for dysthymic disorder must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B. Since May 16, 2003

Since May 16, 2003, the RO has assigned a 50 percent 
disability rating to the veteran's service-connected 
dysthymic disorder.  

The veteran's most recent VA examination for mental 
disorders, performed on May 16, 2003, noted a GAF score of 
55.  A January 2004 treatment report noted a GAF score of 50, 
and a November 2004 treatment report noted a GAF score of 40.  
A GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF score of 41 to 50 is meant to reflect an examiner's 
assessment of serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  A 51-60 
GAF score indicates the examiner's assessment of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)

Although the veteran's GAF score is significant, an 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See 38 C.F.R. § 
4.126(a); VAOPGCPREC 10-95.  

At his May 2003 VA psychiatric examination, the veteran 
indicated that he remains married to his second spouse, and 
that he continues to be employed by the postal service.  He 
reported subjective complaints of irritability, insomnia, 
inability to concentrate, feeling withdrawn, and being short-
tempered.  Mental status examination revealed him to be alert 
and oriented, well-nourished and well-developed.  He made 
good eye contact, was cooperative, and in no apparent 
distress.  His affect was blunted, and mood depressed.  
Speech was clear, coherent, goal-directed and unpressured.  
There were no flights of ideas or looseness of association.  
There were no suicidal or homicidal ideations, and no 
auditory or visual hallucinations or delusions.  Insight and 
judgment were reported as fair to good.  The report concluded 
with a diagnosis of dysthymic disorder.  The VA examiner also 
noted that the veteran presented with depressed mood, 
irritability, some difficulty sleeping, much worry, and in 
much pain, most of the time.  These symptoms can best be 
accounted for by the diagnosis of dysthymic disorder, and 
that these symptoms interfere with his sense of well-being 
and his relatedness to others.  

Similar findings are noted in his treatment records.  A 
treatment report, dated in November 2003, noted that the 
veteran was being for treatment of depression.  The report 
noted that he worked on efforts of coping with chronic pain, 
and having difficulty sleeping.  The report concluded with a 
diagnosis of dysthymic disorder.  A treatment report, dated 
in January 2004, noted that the veteran was alert, active and 
fully oriented.  His speech was normal and fluent.  A 
subsequent treatment report in January 2004 noted his 
complaints of difficulty coping with others and work-related 
conflicts.  The report indicated that coping strategies were 
discussed, and concluded with a diagnosis of chronic 
depression.  

A March 2004 treatment report noted the veteran's complaints 
of anxiousness and irritability.  He indicated that he tends 
to isolate himself, and that he has difficulty concentrating.  
He also reported paranoid thoughts, and difficulty sharing 
his feelings with his spouse and children.  Mental status 
examination revealed him to be well groomed and appropriately 
dressed.  His mood was anxious and irritable, and his affect 
was congruent with his mood.  Speech was clear, coherent and 
goal directed, devoid of any delusions.  He denied any 
suicidal or homicidal ideas or plans, and denied any 
auditory, visual, tactile or olfactory hallucinations.  There 
was some ambivalent ideations regarding co-workers or 
friends.  No evidence of overt psychosis was indicated, and 
no evidence of extra pyramidal movements or diskinesias.  No 
major cognitive changes, and insight and judgment were fair.  
The report listed a GAF score of 50.  A treatment report, 
dated in November 2004, noted complaints of isolation, 
inability to concentrate, intrusive thoughts, and difficulty 
sharing warm and tender feelings.  Mental status examination 
was largely the same as noted on his March 2004 treatment 
report.  The report concluded with a diagnosis of major 
depression, secondary to medical condition, and listed a GAF 
score of 40.

A statement from the veteran's spouse, dated in January 2004, 
noted that the veteran is very irritable to members of his 
family and co-workers.  She indicated that he has been 
suspended at work for threatening fellow employees.   

Considering the criteria of Diagnostic Code 9433, the 
evidence shows no more than the 50 percent rating criteria, 
consisting of occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The extent of symptoms and the associated occupational and 
social impairment, as described in the criteria for a 70 
percent rating, are clearly not demonstrated by examination 
reports and other evidence herein.  The medical evidence does 
not contain findings showing recent suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation or neglect of personal appearance and 
hygiene.  Nor are there similar symptoms which are typical of 
70 percent psychiatric disability.

Although not all of the criteria must be shown to warrant a 
higher evaluation, coordination of rating with impairment of 
function is nevertheless required. 38 C.F.R. § 4.21.  Thus, 
the evidence as a whole, since March 16, 2003, reflects 
occupational and social impairment from dysthymic disorder 
which more nearly approximates the criteria for a 50 percent 
rating, than a 70 percent rating, and thus a rating higher 
than 50 percent, since March 16, 2003,  may not be assigned.  
38 C.F.R. § 4.7.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in October 
2001 and in August 2003.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, No. 02-1077, slip 
op. at 33 (U.S. Vet. App. Apr. 14, 2005).  In addition, by 
virtue of the rating decisions on appeal, the statements of 
the case (SOC), and the supplemental SOCs (SSOCs), he was 
provided with specific information as to why these particular 
claims were being denied, and of the evidence that was 
lacking.  He was also supplied with the complete text of 
38 C.F.R. § 3.159(b)(1) in the January 2004 SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's 2001 and 2003 letters did not specifically contain 
the "fourth element" (i.e., tell the claimant to provide 
any relevant evidence in his or her possession).  However, 
the Board finds that he was otherwise fully notified of the 
need to give to VA any evidence pertaining to the claims.  
When considering the notification letters and the other 
documents described above, as a whole, the Board finds that 
he was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to these claims.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  He was given ample time to respond to the 
VCAA letters.  He has received multiple hearing before the 
RO, and also testified before the Board in November 2004.  He 
has also submitted medical evidence in support of his claim 
on multiple occasions.  There is no allegation from the 
veteran that he has any additional evidence in his possession 
that is needed for a full and fair adjudication of the claims 
adjudicated herein.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The appellant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible as for the veteran's left ankle disorder and 
headache disorder, where the claims were adjudicated before 
the enactment of the VCAA.  However, the claimant still has 
the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done, as discussed 
above.  The Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
See Mayfield, supra.  Although the notice provided to the 
appellant in 2001 and 2003 was not given prior to the first 
adjudication of two of the claims adjudicated herein, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and 
additional SSOCs were provided to the appellant in 2001, 
2002, 2003 and 2004.  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The file contains the post-service 
private and VA treatment records identified by the veteran.  
The appellant has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claims.  The Board is not aware of a basis for 
speculating that any other relevant VA or private treatment 
records exist that have not been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this case, The 
appellant was afforded multiple medical examinations to 
ascertain the current severity of his left ankle, headache 
and psychiatric disorders.  

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  Therefore, he is not prejudiced as 
a result of the Board proceeding to the merits of the claims.  








ORDER

An increased rating in excess of 10 percent for left ankle 
injury, with traumatic arthritis, is denied.

From May 14, 1997 to March 12, 1998, a higher rating of 10 
percent for concussion headaches is granted, subject to the 
laws and regulations governing payment of monetary benefits.

Since the grant of service connection, May 14, 1997, a 
disability rating higher than 10 percent for concussion 
headaches is denied.

An increased rating in excess of 30 percent for dysthymic 
disorder, from December 19, 2000 to May 15, 2003, is denied.

An increased rating in excess of 50 percent for dysthymic 
disorder, since May 16, 2003, is denied.


REMAND

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the Veterans Claims Assistance Act of 2000.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Cervical and Lumbar Spine Ratings

In this case, the veteran is seeking higher disability 
ratings for his service-connected lumbosacral strain, disc 
disease and traumatic arthritis; and his cervical strain, 
myositis and disc disease.  The regulations used to evaluate 
diseases and injuries of the spine have changed twice since 
the veteran's claims were filed herein.  These changes became 
effective on September 23, 2002, and on September 26, 2003. 
See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 5287, 
5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 67 
Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004)).  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision. See VAOPGCPREC 7- 
03, 69 Fed. Reg. 25,179 (November 19, 2003), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  

In increased rating cases such as this one, where the rating 
criteria is amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change. See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding 
that, where a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to appellant should and will apply unless Congress 
provides otherwise or permits the Secretary to do 
otherwise)); see also VAOPGCPREC 7-03; VAOPGCPREC 3-00, 65 
Fed. Reg. 33,422 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2004).

At his videoconference hearing before the Board, the veteran 
testified that his cervical and lumbar spine disorders have 
significantly worsened since his last VA examination, 
performed in May 2003.  Specifically, he testified that he 
now has atrophy of the lower extremities, and that his 
cervical and lumbar spine conditions require that he use a 
cane and wear a back brace to ambulate.  See Transcript of 
Video Conference Hearing, pgs. 15, 17, 20  (Nov. 23, 2004).  
He testified that he wears a cervical collar on a daily 
basis. Transcript, p. 15.  He also indicated that his lumbar 
pain radiates down into both of his lower extremities, and 
that he frequently experiences incapacitating episodes of 
back pain.  Transcript, pgs. 16, 22-23.  Finally, he 
indicated that he was receiving ongoing treatment for his 
cervical and lumbar spine disorders.  

In support of his claim, the veteran also submitted 
additional VA and private medical treatment records, dated 
from 2003 to 2004.  This additional evidence has not 
previously been considered by the RO, and the veteran waived 
their review.  Nonetheless, in comparing this additional 
evidence to that previously of record, as well as the 
veteran's testimony herein regarding the symptoms of his 
cervical and lumbar spine disorders, the Board believes that 
additional VA examinations are necessary to determine the 
severity of the veteran's service-connected cervical and 
lumbar spine disorders.  In particular, the Board believes 
the current medical evidence of record is unclear as to 
whether these conditions result in incapacitating episodes, 
and the frequency of such incidents; and also the severity of 
any neurological disability related to these conditions.

Right Shoulder Disorder

The Board notes that an additional examination is needed in 
this matter to determine the current severity of the 
veteran's service-connected right shoulder disorder.  The 
veteran's most recent VA examination for joints, dated in May 
2003, is unclear as to the actual ranges of motion for the 
veteran's right shoulder.  A recent VA treatment record, 
dated in June 2004, not previously considered by the RO, 
indicates that adduction in the right shoulder was limited to 
80 degrees.  Unfortunately, no additional ranges of motion 
are indicated.  A private treatment record from B. 
Silverstein, D.C. noted a definite deficit of range of motion 
in the veteran's right arm.  However, this report was also 
silent as to any actual range of motion of the right 
shoulder.  Under these circumstances, the RO should schedule 
the veteran for the appropriate VA examination to determine 
the current severity of his service-connected right (major) 
shoulder disorder.

Intertwined with this issue is the veteran's claim for 
service connection for bursitis and arthritis of the right 
shoulder.  At present, there are no current treatment records 
showing diagnoses for right shoulder arthritis or bursitis.  
The Board notes, however, that an October 1999 treatment 
report from B. Silverstein, D.C., noted that the veteran was 
being treated for right shoulder bursitis by B. Berkowitz, 
M.D.  The Board also notes that the most recent VA 
examination for joints, performed in May 2003, noted a 
"marked decreased range of motion" in the right shoulder, 
but failed to provide a diagnosis for this condition.  Under 
these circumstances, the VA examiner conducting the 
examination of the veteran's right shoulder above, should 
provide a clear diagnosis of the veteran's current condition, 
and address the etiology of any such right shoulder condition 
found.

Right Foot Injury, with Traumatic Arthritis

After reviewing the evidence of record, the Board finds that 
an additional examination is necessary in order to determine 
the severity of the veteran's service-connected right foot 
disorder, with traumatic arthritis.  At the hearing before 
the Board, the veteran testified that he no longer has any 
flexion in the toes of his right foot, and that he has been 
prescribed special shoes for this condition.  A July 2004 
treatment summary letter from B. Silverstein, M.D., noted 
that the veteran's right foot condition should be 
characterized as moderately severe due to poor weight bearing 
and abnormal flexion and extension of the toes, resulting in 
hammertoes.  This report, however, fails to provide any 
specific findings concerning this condition.  The most recent 
VA examination for joints, conducted in May 2003, also fails 
to adequately address this condition.  It does, however, note 
a loss of motion in the veteran's right foot.  Under these 
circumstances, the Board believes that an additional VA 
examination is necessary in order to determine the severity 
of the veteran's right foot disorder, with traumatic 
arthritis.

Scalp Scar

After reviewing the veteran's claims folders, the Board finds 
the current medical evidence relating to this scalp scar to 
be insufficient for rating purposes.  No VA examination has 
been conducted to determine the severity of this condition, 
and the two treatment records relating to this condition, 
dated in December 2001 and in June 2002, are insufficient for 
rating purposes.  In addition, the veteran testified before 
the Board that his scalp scar is tender and painful, as well 
as disfiguring.  Under these circumstances, the veteran 
should be scheduled for a VA examination to determine the 
severity of his service-connected scalp scar.

Updated Treatment Records Needed

Given the passage of time in this case, as well as the 
veteran's allegations of ongoing treatment, the RO should 
assist the veteran in updating his treatment records relating 
to the conditions remaining under consideration herein.  
Furthermore, an effort should be made to obtain all of the 
actual treatment records from the veteran's private treatment 
providers.

Accordingly, the case is remanded for the following:  

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for: (1) his lumbar and cervical spine 
disabilities (since 1993); (2) right 
shoulder disorder (since 1997); (3) right 
foot disorder, with traumatic arthritis 
(since 1997); and (4) scalp scar (since 
2000).  The RO should ensure that all 
pertinent records of private or VA 
treatment are procured for review.  The 
Board is specifically interested in 
obtaining the actual treatment records 
from the veteran's private physicians; B. 
Silverstein, D.C. (numerous conditions) 
and B. Berkowitz, M.D. (right shoulder 
disorder).  If any records identified by 
the veteran are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

2. After obtaining as much of the above 
medical evidence as is available, the RO 
should schedule the veteran for VA 
orthopedic and neurological examinations. 
The examinations are necessary to 
determine the severity of impairment 
caused by his service-connected: (1) 
lumbosacral strain, disc disease and 
traumatic arthritis; (2) cervical strain, 
myositis and disc disease; (3) right 
shoulder strain; and (4) right foot 
injury with traumatic arthritis. The 
claims file, along with all additional 
evidence obtained pursuant to the 
instructions above, must be made 
available to and reviewed by the 
examiner(s). The examination report is to 
reflect that such a review of the claims 
file was made.

(i)   Lumbar and Cervical Spine 
Disorders:  The examiner(s) should 
determine the current severity of the 
veteran's service-connected lumbosacral 
strain, disc disease and traumatic 
arthritis, and his service-connected 
cervical strain, myositis and disc 
disease.  All indicated tests and 
studies, to include x-rays and other 
diagnostic procedures deemed necessary, 
should be conducted. 

In addition, after reviewing the 
veteran's complaints and medical history, 
the orthopedic examiner should render an 
opinion, based upon his or her best 
medical judgment, as to the extent to 
which the veteran experiences functional 
impairments, such as weakness, excess 
fatigability, incoordination, or pain due 
to repeated use or flare-ups, etc., and 
should equate such problems to the rating 
criteria.  The rationale for all opinions 
should be explained in detail.

(ii) Right Shoulder Disorder. The 
examiner should record pertinent medical 
complaints, symptoms, and 
clinical findings, including, 
specifically, active and passive range of 
motion, recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.  It is further 
requested that the examiner provide 
explicit 
responses to the following questions:

(a) The examiner should provide a 
diagnosis as to all right shoulder 
conditions found, and discuss the 
etiology of each condition.

(b)  The examiner should indicated 
whether the service-connected right 
shoulder disability causes 
objectively weakened movement, 
excess fatigability, and 
incoordination?  If so, the examiner 
should describe the severity of 
these 
manifestations and explain the 
effects on range of motion testing.  
Concerning this, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested 
on right upper extremity movement, 
the presence and degree of, or 
absence of, muscle atrophy 
attributable to the service 
connected disability, or the 
presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due 
to pain attributable to the service 
connected disability.





(iii).  Right Foot Injury, With Traumatic 
Arthritis.  

The orthopedic examiner should describe 
all orthopedic manifestations of the 
right foot injury.  The examiner should 
conduct range of motion studies on the 
right foot.  The examiner(s) should first 
record the range of motion observed on 
clinical evaluation, in terms of degrees.  
If there is clinical evidence of pain on 
motion, the examiner(s) should indicate 
the degree of motion at which such pain 
begins.  Then, after reviewing the 
veteran's complaints and medical history, 
the examiner(s) should render an opinion, 
based upon best medical judgment, as to 
the extent to which the veteran 
experiences functional impairments such 
as weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner(s) should 
indicate whether the overall disability 
picture, in terms of limited motion, and 
including weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with a (1) moderate, (2) 
moderately severe, or (3) severe foot 
injury.  

The neurological examiner should identify 
any nerves affected by the veteran's 
right foot disorder and describe 
all neurological manifestations of the 
service-connected disorder.  



3.  The RO should arrange for the veteran 
to be afforded a VA dermatologic 
examination to assess the nature and 
severity of his service-connected scalp 
scar.  The veteran's claims folder must 
be reviewed by the examiner in 
conjunction with the examination.  All 
pertinent symptoms/findings should be 
described in detail.

The examiner must address the following 
questions:

A.  Which of the following, if any, 
are characteristic of the scalp 
scar:  tissue loss, cicatrisation, 
marked discoloration, or marked 
color contrast?.

B.  Of the following eight 
characteristics of disfigurement, 
which, if any, are present?:

1.	Scar 5 or more inches (13 
centimeters) in length; 
2.	Scar at least one-quarter 
inch wide (0.6 
centimeters) at its widest 
part;
3.	Scar surface or contour 
elevated or depressed on 
palpation;
4.	Scar adherent to 
underlying tissue;
5.	Skin hypo- or hyper- 
pigmented in an area 
exceeding 6 square inches 
(39 square centimeters);
6.	Skin texture abnormal 
(irregular, atrophic, 
shiny, scaly, etc.) in an 
area exceeding 6 square 
inches 
(39 square centimeters);
7.	Underlying soft tissue 
missing in an area 
exceeding six square 
inches (39 square 
centimeters);
8.	Skin indurated and 
inflexible in an area 
exceeding 6 square inches 
(39 square centimeters).

C.  Does any scar exhibit visible or 
palpable tissue loss?

D.  Is any scar tender and painful 
on objective demonstration?

4.  The RO should then re-adjudicate the 
veteran's claims remaining on appeal, 
including entitlement to: (1) service 
connection for arthritis or bursitis of 
the right shoulder: (2) an increased 
disability rating in excess of 40 percent 
for lumbosacral strain, disc disease and 
traumatic arthritis; (3) an increased 
initial disability rating in excess of 10 
percent for right shoulder strain; (4) an 
increased (compensable) disability rating 
for cervical strain, myositis and disc 
disease, from May 14, 1997 to March 12, 
1998; (5) an increased disability rating 
in excess of 10 percent for cervical 
strain, myositis and disc disease, since 
March 13, 1998; (6) a compensable 
disability rating for right foot injury 
with traumatic arthritis, great toe 
metatarsophalangeal joint fracture, from 
May 14, 1997 to March 12, 1998; (7) an 
increased disability rating in excess of 
10 percent for right foot injury with 
traumatic arthritis, great toe 
metatarsophalangeal joint fracture, since 
March 13, 1998; and (8) an increased 
(compensable) initial disability rating 
for service-connected scalp scar.  The RO 
should be aware that the veteran has 
submitted additional evidence since its 
last  January 2004 Supplemental Statement 
of the Case (SSOC).  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


